Greylock Capital Advisors, LLC
Statement of Financial Condition
As of December 31, 2019

(expressed in U.S. dollars)




      Assets
      Other assets                                                    536,944

      Total Assets                                                    536,944

      Liabilities

      Total liabilities                                                    (0)

      Members’ capital                                                536,944




      NOTES:
      1. Information presented for 2019 is based on unaudited data.
      2. This document is confidential and may not be
      copied or disseminated without the prior written
Greylock Capital Advisors, LLC
Consolidated Statement of Operations
For the period ended Dec 31, 2019

(expressed in U.S. dollars)


                                                              <no activity>
                                                                 GC Advisors
         Operating Income
         Dividend Income from Subsidiaries                     $                  -
         Management fees                                                          -
         Incentive fees                                                           -
         Unrealized on funds                                                      -
         Interest income                                                          -
         Other income                                                             -

         Total operating income                                                   -

         Operating expenses
         Compensation                                          $                  -
         Marketing                                                                -
         Administrative and operating expenses                                    -
         Legal and professional fees                                              -
         Depreciation                                                             -
         Sub-advisory fees                                                        -
         Total operating expenses                                                 -

         Net Income/(Loss)                                     $                  -


         NOTES:
         1. Information presented for 2019 is based on unaudited data.
         2. This document is confidential and may not be copied or disseminated
         without the prior written approval of GCA.
Greylock Capital Advisors, LLC
Statement of Cash Flows
For the period ended Dec 31, 2019

(expressed in U.S. dollars)


                                                                                          <no cash/activity>
                                                                                           GC Advisors
     Cash flows from operating activities
         Net Income                                                                        $          -
         Adjustments to reconcile to net cash provided by/(used in) operations:
         Depreciation on fixed assets                                                                 -
         Change in operating assets and liabilities
             Investment in wholly owned subsidiaries
             Management and incentive fees receivable                                                 -
             Investment in Funds, at fair value                                                       -
             Amounts due from related parties                                                         -
             Amounts due to related parties                                                           -
             Other liabilities                                                                        -
     Net cash provided by operating activities                                                        -

     Cash flows from investing
         Disposals of fixed assets
         Purchases of fixed assets
     Net cash provided by investing activities

     Cash flows from financing activities
         Capital Contributions
         Distributions
     Net cash provided by financing activities

         Net Change in Cash and Restricted Cash                                                       -
         Cash & Restricted Cash Balance at Beg of Period                                              -
         Cash & Restricted Cash Balance at End of Period                                              -




         NOTES:
         1. Information presented for 2019 is based on unaudited data.
         2. This document is confidential and may not be copied or disseminated without
         the prior written approval of GCA.
Greylock Capital Advisors, LLC
Statement of Changes in Members' Capital
For the period ended Dec 31, 2019




                                                                         GC Advisors
           Members' Capital, beginning of the year                      $    536,944
           Contributions                                                          -
           Distributions                                                          -
           Net increase in Members’ capital resulting from operations             -
           Members' Capital, at the end of the year                          536,944
Greylock Capital Advisers, LLC
Statement of Financial Condition
As of December 31, 2020

(expressed in U.S. dollars)




      Assets
      Other assets                                                    536,944

      Total Assets                                                    536,944

      Liabilities

      Total liabilities                                                    (0)

      Members’ capital                                                536,944




      NOTES:
      1. Information presented for 2020 is based on unaudited data.
      2. This document is confidential and may not be
      copied or disseminated without the prior written
      approval of GCA.
Greylock Capital Advisers, LLC
Statement of Operations
For the period ended Dec 31, 2020

(expressed in U.S. dollars)


                                                                   <no activity>
                                                                    GC Advisors
         Operating Income
         Other income                                                        -

         Total operating income                                              -

         Operating expenses
         Administrative and operating expenses                               -
         Total operating expenses                                            -

         Net Income/(Loss)                                          $        -


         NOTES:
         1. Information presented for 2020 is based on unaudited data.
         2. This document is confidential and may not be
         copied or disseminated without the prior written
         approval of GCA.
Greylock Capital Advisers, LLC
Statement of Cash Flows
For the period ended Dec 31, 2020

(expressed in U.S. dollars)


                                                                                          <no cash/activity>
                                                                                           GC Advisors
     Cash flows from operating activities
         Net Income                                                                        $          -
         Adjustments to reconcile to net cash provided by/(used in) operations:
            Accounts payable and accrued expenses                                                     -
            Amounts due to related parties                                                            -
            Other liabilities                                                                         -
     Net cash provided by operating activities                                                        -

     Cash flows from financing activities
         Capital Contributions
         Distributions
     Net cash provided by financing activities

         Net Change in Cash and Restricted Cash                                                       -
         Cash & Restricted Cash Balance at Beg of Period                                              -
         Cash & Restricted Cash Balance at End of Period                                              -




         NOTES:
         1. Information presented for 2020 is based on unaudited data.
         2. This document is confidential and may not be copied or disseminated without
         the prior written approval of GCA.
Greylock Capital Advisers, LLC
Statement of Changes in Members' Capital
For the period ended Dec 31, 2020




                                                                        GC Advisors
           Members' Capital, beginning of the year                      $ 536,944
           Contributions                                                       -
           Distributions                                                       -
           Net increase in Members’ capital resulting from operations          -
           Members' Capital, at the end of the year                        536,944
Greylock Capital Advisors, LLC
Statement of Financial Condition
As of January 31, 2021

(expressed in U.S. dollars)




     Assets
     Cash and cash equivalents                              $            -
     Investment in wholly owned subsidiaries                             -
     Investment in Funds, at fair value                                    0
     Amounts due from related parties                                     (0)
     Restricted cash                                                       0
     Fixed assets, net of accumulated depreciation                         0
     Management and incentive fees receivable                              0
     Other receivables                                                     0
     Deferred tax asset                                                    0
     Prepaid expenses                                                      0
     Other assets                                                    536,944

     Total Assets                                                    536,944

     Liabilities
     Compensation payable                                                     0
     Incentive compensation payable                                           0
     Third-party marketing fees payable                                       0
     Amounts due to related parties                                          (0)
     Accounts payable and accrued expenses                                    0
     Capital contribution received in advance                                 0
     Redemptions payable                                                      0
     Other liabilities                                                        0
     Current income tax liabilities                                           0
     Deferred tax liabilities                                                 0

     Total liabilities                                                       (0)

     Members’ capital                                                536,944




     NOTES:
     1. Information presented for 2021 is based on unaudited data.
     2. This document is confidential and may not be
     copied or disseminated without the prior written
     approval of GCA.
Greylock Capital Advisors, LLC
Statement of Operations
For the period ended Jan 31, 2021

(expressed in U.S. dollars)


                                                                      <no activity>
                                                                       GC Advisors
         Operating Income
         Management fees                                                         -
         Unrealized on funds                                                     -
         Interest income                                                         -

         Total operating income                                                  -

         Operating expenses
         Administrative and operating expenses                                   -
         Total operating expenses                                                -

         Net Income/(Loss)                                             $         -


         NOTES:
         1. Information presented for 2021 is based on unaudited data.
         2. This document is confidential and may not be copied or disseminated without the prior written approval of GCA.
Greylock Capital Advisors, LLC
Statement of Cash Flows
For the period ended Jan 31, 2021

(expressed in U.S. dollars)


                                                                                          <no cash/activity>
                                                                                           GC Advisors
     Cash flows from operating activities
         Net Income                                                                        $          -
         Adjustments to reconcile to net cash provided by/(used in) operations:
         Depreciation on fixed assets                                                                 -
         Change in operating assets and liabilities
            Investment in wholly owned subsidiaries
            Management and incentive fees receivable                                                  -
            Investment in Funds, at fair value                                                        -
            Accounts payable and accrued expenses                                                     -
     Net cash provided by operating activities                                                        -

     Cash flows from investing
         Disposals of fixed assets
         Purchases of fixed assets
     Net cash provided by investing activities

     Cash flows from financing activities
         Capital Contributions
         Distributions
     Net cash provided by financing activities

         Net Change in Cash and Restricted Cash                                                       -
         Cash & Restricted Cash Balance at Beg of Period                                              -
         Cash & Restricted Cash Balance at End of Period                                              -




         NOTES:
         1. Information presented for 2021 is based on unaudited data.
         2. This document is confidential and may not be copied or disseminated without
         the prior written approval of GCA.
Greylock Capital Advisors, LLC
Statement of Changes in Members' Capital
For the period ended Jan 31, 2021




                                                                         GC Advisors
           Members' Capital, beginning of the year                      $    536,944
           Adjustments to Retained Earnings
           Contributions                                                         -
           Distributions                                                         -
           Net increase in Members’ capital resulting from operations            -
           Members' Capital, at the end of the year                          536,944
